Citation Nr: 1220402	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  03-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to July 1953.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board previously remanded the case in June 2007 for the purpose of scheduling the Veteran for a Travel Board hearing.  Pursuant to the remand, the Veteran and his spouse presented testimony before the undersigned Veterans Law Judge at the RO in September 2007.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In August 2008, the Board issued a decision which denied service connection for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board.  Although the Court agreed with the Board that the Veteran's first claimed PTSD stressor was not corroborated, the Court questioned the Board's determination that the second claimed stressor was a result of willful misconduct.  In January 2011, the Board expanded the issue on appeal to service connection for an acquired psychiatric disorder, to include PTSD, and remanded the case for additional development in light of the Court's decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009)(the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimants description of the claim, reported symptoms, and other information of record).  Unfortunately, current circumstances require additional remand in order to afford the Veteran full due process.  Therefore, the issue is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder.

First, the claim must be remanded for compliance with the Board's January 2011 remand directives.  Specifically, in the January 2011 remand, the Board observed that there were several diagnoses of PTSD of record that did not clearly identify the stressor that served as the basis for that diagnosis.  Additionally, the claims folder contained diagnoses of other psychiatric disorders, namely generalized anxiety disorder and depression, and the evidence of record did not adequately address the etiology of these disorders.  Accordingly, a medical examination to fully assess the nature and etiology of the Veteran's psychiatric disorder was requested.  The Board requested that the examiner opine as to whether any diagnosed psychiatric disorder was related to the Veteran's period of active service.  Additionally, the Board specifically noted that, if PTSD was not diagnosed, the examiner was to explain why the Veteran did not meet the criteria for that diagnosis.  

On remand, the Veteran underwent a VA examination in March 2011.  A review of the examination report shows that the VA examiner concluded that the Veteran's symptoms were "very close to those of posttraumatic stress disorder," but ultimately diagnosed anxiety disorder.  However, the examiner did not provide any rationale as to why a diagnosis of PTSD was not warranted in conformity with the remand instructions.  Additionally, while the examiner described "anxiety with related depression" in reporting the Veteran's current symptoms, he did not address depression in the diagnosis section of the examination report.

The Court has held that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although VA is required to comply with remand orders, it is substantial, not absolute, compliance that is required.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As the VA examiner's report is not fully responsive to the Board's request, there has not been substantial compliance with the January 2011 remand for the claim.  Such deficiencies must be remedied on remand. 

Second, during the 2011 examination the Veteran reported that he has received continuous treatment for his psychiatric disability from private psychiatrist P.J.S., M.D., since 2003.  The only record from Dr. P.J.S. in the claims folder is dated in 2007.  Therefore, upon remand, records from this provider, as well as records of VA treatment dated from March 2011 should be associated with the claims folder.  
38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, additional development is warranted with regard to of the Veteran's claimed PTSD stressors.  The Veteran partially attributes his PTSD to the stress and shame surrounding his initial discharge under other than honorable conditions following his 1953 conviction of grand larceny.  He maintains that his actions in this regard were not the result of his own willful misconduct.  In support of this contention, he has submitted an October 1981 letter from the City of New York's Department of Probation that indicates "the indictment was nullified and [t]he [Veteran] was instead adjudged a youthful offender.  Hence there was no criminal conviction."  However, it is not clear whether the 1953 grand larceny conviction was the subject of this letter.  Thus, upon remand, the Regional Office should seek clarification on this matter.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  Furthermore, in the event the RO is unsuccessful, the Veteran should be afforded an additional opportunity to submit evidence to support his assertion of a lack of willful misconduct.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The Board sincerely regrets the additional delay caused by this remand.  However, this action is necessary to ensure that all due process is met.  Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the City of New York's Department of Probation and request documentation in support of the Veteran's contention that his 1953 indictment for grand larceny was nullified.  All attempts to secure this documentation must be reflected in the claims folder.  

If the documentation sought is not obtained:
(a) notify the Veteran and his attorney of the records that were not obtained;
(b) explain the efforts taken to obtain them; and 
(c) request that the Veteran provide any evidence not previously submitted to VA in support of his contention that his 1953 indictment for grand larceny was nullified. 

2.  With any needed assistance from the Veteran, obtain all treatment records from Dr. P.J.S. dated since 2003.  If the records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain and associate with the claims folder records from the VA outpatient clinic in Hackensack, New Jersey, dated from March 2011 to the present.  If the records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Return the examination report to the VA examiner who conducted the March 2011 VA examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims folder (i.e. both the paper claims folder and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims folder so they can be available to the examiner for review.

Request the VA examiner to provide opinions on:

(a) why a PTSD diagnosis is not warranted; 

(b) (1) whether a diagnosis of depression is warranted; (2) if not, why such a diagnosis is not warranted; and (3) if so, whether it is as least as likely as not (50% or greater chance) that any currently diagnosed depression first manifested during the Veteran's period of active service.

The examiner should set forth a rationale for all opinions expressed and conclusions reached. 

5.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


